Citation Nr: 1208414	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals, right ankle injury. 

2.  Entitlement to service connection for a skin disorder manifested by peelings and boils of the skin claimed as manifestations of an undiagnosed illness, as a result of Gulf War service. 

3.  Entitlement to service connection for headaches claimed as a manifestation of an undiagnosed illness as a result of Gulf War service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1993.  He also had service with the National Guard from approximately July 1998 to December 2003.   

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied service connection for a right ankle disorder and found that the Veteran had failed to present new and material evidence to reopen previously denied claims of entitlement to service connection for headaches and a skin disorder.  

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in June 2009.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in January 2010.  At that time the Board reopened the issues of entitlement to service connection for headaches and a skin disorder based on the submission of new and material evidence and remanded these issues, along with the issues of entitlement to service connection for right ankle and bilateral knee disorders for more development.  By rating decision dated in November 2011 the RO granted service connection for bilateral knee disorders.  As such, the bilateral knee issues are no longer before the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that all three issues on appeal were remanded in January 2010 for VA examinations and opinions.  Specifically, opinions were requested to determine whether it was "more likely, less likely, or at least as likely as not" that the claimed disorders were related to the Veteran's military service.  VA examinations were provided in September, October, and November 2011.  While each of these examiners did provide the requested opinions, the opinions regarding the headache and skin disorder issues were premised solely on a lack of complaints of headaches and/or skin problems during the Veteran's military service.  Unfortunately, both of the opinions regarding the headaches and skin disorder failed to discuss the Veteran's reported continuity of symptomatology.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With regard to the skin disorder issue, the Veteran originally filed a claim for service connection for a skin disorder in December 1993, immediately following his discharge from military service.  A subsequent April 1995 VA psychiatric examination showed a skin rash and various lumps underneath his skin.  With regard to the headaches, a December 1995 private treatment reports shows complaints of headaches and the Veteran originally filed a claim for service connection for headaches in July 1996.  A subsequent October 2004 VA Gulf War examination showed an impression of vascular headaches.  

As such, the September 2011 headaches VA examination report and October/November 2011 skin VA examination reports are not adequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Also, in February 2012 correspondence the Veteran's representative submitted medical literature linking headaches to posttraumatic stress disorder (PTSD) and arguing that the Veteran's headaches were related to his service-connected PTSD.  The Veteran's representative also argued that the Veteran's right ankle disorder was related to his service-connected mild chondromalacia patellae with tendonitis, bilateral knees.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Given the assertion that the Veteran's claimed headaches and right ankle disorders are the result of a service-connected disorder, the Veteran should be afforded appropriate VA examinations to resolve these matters.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Afford the September 2011 VA headaches examiner the opportunity to supplement his report.  The claims file must be made available to the examiner for review.  The examiner should address the following questions:   

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current headaches began during or are in any way related to his military service?

The examiner should specifically address the Veteran's reported history of headaches beginning in approximately 1991 during service, along with private treatment records showing complaints of headaches in December 1995 and a claim for service connection for headaches in July 1996, both shortly after service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

(b) Is it at least as likely as not that the Veteran's current headaches are caused by or the result of his current service-connected PTSD?

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD has aggravated the Veteran's headaches?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.   

If the September 2011 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

2. Afford the October/November 2011 VA skin examiner the opportunity to supplement his report and specifically opine whether it is at least as likely as not that the Veteran's skin disorder manifested during his military service or is otherwise related to the Veteran's military service, to include a service-connected disability.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should specifically address the Veteran's reported history of skin problems beginning in approximately 1991 during service, along with the April 1995 VA psychiatric examination report showing a skin rash and various lumps underneath the Veteran's skin and a claim for service connection for a skin disorder in December 1993, immediately upon the Veteran's discharge from military service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

If the October/November 2011 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

3. Afford the September/November 2011 VA joints examiner the opportunity to supplement her report.  The claims file must be made available to the examiner for review.  The examiner should address the following questions:   

(a) Is it at least as likely as not that the Veteran's current right ankle disorder began during or are in any way related to his military service?

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

(b) Is it at least as likely as not that the Veteran's current right ankle disorder are caused by or the result of his current service-connected mild chondromalacia patellae with tendonitis, bilateral knees?

(c)  Is it at least as likely as not that the Veteran's service-connected service-connected mild chondromalacia patellae with tendonitis, bilateral knees has aggravated the Veteran's right ankle disorder?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

 A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

If the September/November 2011 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question. 

4. After completing any additional necessary development the RO should readjudicate the appeal.  If the claim is still denied the RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


